REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Davis (US 4913551) teaches a method for measuring the total volume of a load of logs on a transport vehicle. Images of each end of the load are taken by camera. A computer calculates the length of each log, the cross sectional area of the wood at each end of each log, the volume of wood on the load . 

Alwesh et al (US 10503943) teach a log scanning system and method for scanning a log load. Each log in the load has an ID at the end of the log. A processor to generate a link or association between the generated individual log ID data and its respective log end boundary data. (column 2, lines 57-67). 

Dralle et al (US 7660433) teach a method for tracking and measuring volume, shape and surface of log (e.g. see abstract, figures 1-3) using stereo cameras. 

The prior arts do not teach or suggest the claimed method or system for determines the product value of the log. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484